DETAILED ACTION
This Office Action is in response to the Application Ser. No. 17/569,762 filed on January 6, 2022. The preliminary amendment filed April 6, 2022, has been entered.  Claims 1-20 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Acknowledgment is made of applicant’s claim for domestic priority as a divisional application under 35 U.S.C. 121 based on Non-Provisional Application Ser. No. 16/741,902 filed on January 14, 2020, which claims domestic priority under 35 U.S.C. 121 based on Non-Provisional Application Ser. No. 15/671,768 filed on August 8, 2017. 

Drawings
The drawings were received on January 6, 2022.  These drawings are accepted.

Information Disclosure Statement
Applicant’s submission of the Information Disclosure Statement dated April 6, 2022, is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending (see attached PTO-1449).

Claim Objections
The claims are objected to because of the following informalities:
regarding Claim 5, a period should be added after the word “broadcast” recited in line 2”;
regarding Claim 6, a colon should be added after the word “including” recited in line 1 and the term “the multiple URLs” recited in line 3 should be “the multiple different URLs”;
regarding Claim 8, a colon should be added after the word “including” recited in line 1 and the word “no” should be inserted between the words “to” and “longer” recited in line 4;
regarding Claim 9, the terms “at least one radio receiver” and “the other radio receivers” recited in lines 1-2 should be “at least one radio broadcast receiver” and “the other radio broadcast receivers”, respectively;
regarding Claim 12, the term “radio receivers” recited in line 2 should be “radio broadcast receivers”;
regarding Claim 17, the duplicate recitation of “over-the-air radio broadcast” recited at the beginning of line 3 should be deleted; and
regarding Claim 18, the term “the multiple URLs” recited in line 10 should be “the multiple different URLs”; and
regarding Claim 20, the word “no” should be inserted between the words “to” and “longer” recited in line 5.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 and 9-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over in view of Claims 1, 3, 6-8, 11, 12, 15 and 17-20 of Issued Patent US 10,574,373 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because it would be obvious to one of ordinary skill in the art at the time of the effective filing that the claims cover substantially the same subject matter, i.e., systems and methods for providing metadata to radio receivers. The following chart provides an example of how Claim 1 of the instant application corresponds to Claim 11 of the issued patent. Similar relationships hold for the remaining claims.

	
Instant Application
Issued Patent
17/569,762
US 10,574,373 B2
1. A method for providing metadata associated with over-the-air radio broadcast signals, the method comprising:
11. A method for providing metadata associated with over-the-air radio broadcast signals, the method comprising:
receiving, using a service controller, a uniform resource locator (URL) identifying an Internet-based streaming version of an over-the-air radio broadcast, the over-the-air radio broadcast received by a radio broadcast receiver remote from the service controller;
receiving, using a service controller, an identification of an over-the-air radio broadcast transmitted by a radio broadcast receiver remote from the service controller;

communicating, using the service controller, a request for automatic content recognition (ACR) of an Internet-based streaming version of the over-the-air radio broadcast, the request including a uniform resource locator (URL) identifying the Internet-based streaming version of the over-the-air radio broadcast;
performing automatic content recognition (ACR) of the Internet-based streaming version of the over-the-air radio broadcast to identify content of the over-the-air radio broadcast;
(find corresponding limitation below)
associating metadata with the over-the-air radio broadcast using the identified content of the Internet-based streaming version of the over-the-air radio broadcast; and
(find corresponding limitation below)
communicating the metadata from the service controller to the radio broadcast receiver and to other radio broadcast receivers.
receiving, using the service controller, metadata associated with the over-the-air radio broadcast in response to the request and transmitting the metadata from the service controller to the radio broadcast receiver;

wherein ACR is performed using the Internet-based streaming version of the over-the-air radio broadcast to identify content of the over-the-air broadcast in response to the request for ACR; and

wherein metadata is associated with the over-the-air radio broadcast using the content identified by the ACR using the Internet-based streaming version of the over-the-air radio broadcast.



With regards to Claims 6 and 18 of the instant application, while issued patent US 10,574,373 B2 does not explicitly claim performing ACR and providing associated metadata of the identified content for multiple different over-the-air radio broadcasts using the Internet-streaming versions of the multiple different over-the-air radio broadcast, it would be obvious to one of ordinary skill in the art to repeat the process recited in Claims 11 and 1 of issued patent US 10,574,373 B2 for each of a plurality of radio broadcast receivers (e.g., receivers within different vehicles) that are each receiving a different over-the-air radio broadcast in order to provide metadata associated with identified content from the over-the-air broadcast being received by each of the respective radio broadcast receivers. 

Claims 1-6 and 9-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over in view of Claims 1 and 4-16 of Issued Patent US 11,245,482 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because it would be obvious to one of ordinary skill in the art at the time of the effective filing that the claims cover substantially the same subject matter, i.e., systems and methods for providing metadata to radio receivers. The following chart provides an example of how Claim 1 of the instant application corresponds to Claim 11 of the issued patent. Similar relationships hold for the remaining claims.

Instant Application
Issued Patent
17/569,762
US 11,245,482 B2
1. A method for providing metadata associated with over-the-air radio broadcast signals, the method comprising:
9. A method for providing metadata associated with over-the-air radio broadcast signals to radio broadcast receivers, the method comprising:

receiving, by a service application of a first server, identification information of an over-the-air radio broadcast from a plurality of radio broadcast receivers remote from the first server;

receiving identification information of content broadcast in the over-the-air radio broadcast from a radio broadcast receiver of the plurality of radio broadcast receivers;

determining, by the service application of the first server, a uniform resource locator (URL) of an Internet-based streaming version of the over-the-air radio broadcast using the identification information of the over-the-air radio broadcast received from the plurality of radio broadcast receivers;
receiving, using a service controller, a uniform resource locator (URL) identifying an Internet-based streaming version of an over-the-air radio broadcast, the over-the-air radio broadcast received by a radio broadcast receiver remote from the service controller;
communicating a request, that includes the determined URL, for automatic content recognition (ACR) of the Internet-based streaming version of the over-the-air radio broadcast to an ACR service; and

11. The method of claim 9, including:
performing automatic content recognition (ACR) of the Internet-based streaming version of the over-the-air radio broadcast to identify content of the over-the-air radio broadcast;
communicating, by the service application of the first server, a request for ACR service to a cloud-based ACR service;

receiving further identification information of content broadcast in the over-the-air radio broadcast from the cloud-based ACR service in response to the request for ACR service;
associating metadata with the over-the-air radio broadcast using the identified content of the Internet-based streaming version of the over-the-air radio broadcast; and
communicating a request for the metadata to a cloud-based metadata source; and

receiving the metadata from the cloud-based metadata source in response to the request for the metadata.
communicating the metadata from the service controller to the radio broadcast receiver and to other radio broadcast receivers.
communicating metadata associated with the content broadcast in the over-the-air radio broadcast to the plurality of radio broadcast receivers.


With regards to Claims 6 and 18 of the instant application, while issued patent US 11,245,482 B2 does not explicitly claim performing ACR and providing associated metadata of the identified content for multiple different over-the-air radio broadcasts using the Internet-streaming versions of the multiple different over-the-air radio broadcast, it would be obvious to one of ordinary skill in the art to repeat the process recited in Claims 11 and 4 of issued patent US 11,245,482 B2 for each of a plurality of radio broadcast receivers (e.g., receivers within different vehicles) that are each receiving a different over-the-air radio broadcast in order to provide metadata associated with identified content from the over-the-air broadcast being received by each of the respective radio broadcast receivers. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 2-5, 8, 9 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation “storing static metadata and dynamic metadata at a server that includes the service controller (emphasis added)” in lines 2-3. Paragraph [0017] of the instant specifications states, in part:
“The system 100 also includes a service controller 115. The service controller 115 can be a server that can send formatted digital data suitable for transmission using the radio broadcast transmitter 105.”
The limitation is unclear as the claim implies a distinction between the server and the service controller while the specification indicates that the server and the service controller are one and the same.
Dependent Claims 3-4 and 9 are rejected for the reasons presented above with respect to rejected Claim 2 in view of their dependence thereon.
The Examiner suggests amending the limitation to recite “storing static metadata and dynamic metadata at the service controller” to overcome the rejection.

Additionally, insofar as they also recite the claim element “the server that includes the service controller”, Claims 3-5, 8 and 20 are rejected for substantially the same reasons presented above with respect to Claim 2.

Claim 8 recites the limitation “storing the dynamic metadata for the specific over-the-air radio broadcast in a metadata queue of the server that includes the service controller” in lines 2-3. There is insufficient antecedent basis for the terms “the dynamic metadata for the specific over-the-air radio broadcast” and “the server that includes the service controller” in the claims.
The Examiner suggests amending the claim to delete the first “the” from the term “the dynamic metadata for the specific over-the-air radio broadcast” and replacing the term “the server that includes the service controller” with the term “the service controller” to overcome the rejection.

Claim 12 recites the limitation “a port for operative coupling to an intermediate platform different from the over-the-air radio broadcast” in lines 3-4. There is insufficient antecedent basis for the term “the over-the-air radio broadcast” in the claims.
Additionally, Claim 12 recites the limitation “receive a uniform resource locator (URL) identifying an Internet-based streaming version of an over-the-air radio broadcast received by a radio broadcast receiver remote from the service controller” in lines 9-11. There is insufficient antecedent basis for the term “the service controller” in the claims. Additionally, the relationship between “an over-the-air radio broadcast” recited in line 10 and “the over-the-air radio broadcast” recited earlier in the claim is unclear, rendering the claim indefinite.
Dependent Claims 13-17 are rejected for the reasons presented above with respect to rejected Claim 12 in view of their dependence thereon.
The Examiner suggests amending the claim to replace the term “the over-the-air radio broadcast” recited in lines 3-4 with “an over-the-air radio broadcast”, the term “the service controller” recited in lines 10-11 with “the server”, and the term “an over-the-air radio broadcast” recited in line 10 with “the over-the-air radio broadcast” to overcome the rejection.

Claim 18 recites the limitation “a processor operatively coupled to the port and a memory operatively coupled to the processor” in lines 5-6. There is insufficient antecedent basis for the term “the port” in the claims. Specifically, it is unclear whether “the port” refers back to “a first port”, “a second port” recited earlier in the claim or to some other port.
Dependent Claims 19 and 20 are rejected for the reasons presented above with respect to rejected Claim 18 in view of their dependence thereon.

Additionally, Claim 20 recites the limitation “wherein the memory stores the dynamic metadata for the specific over-the-air radio broadcast in a metadata queue of the server that includes the service controller” in lines 2-3. There is insufficient antecedent basis for the terms “the dynamic metadata for the specific over-the-air radio broadcast” and “the server that includes the service controller” in the claims.
The Examiner suggests amending the claim to delete the first “the” from the term “the dynamic metadata for the specific over-the-air radio broadcast” and replacing the term “the server that includes the service controller” with the term “the service controller” to overcome the rejection.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 6-9 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 6 recites the limitation “receiving multiple different URLs from the radio broadcast receiver and the other radio broadcast receivers remote from the service controller, the multiple URLs identifying multiple different over-the-air radio broadcasts” in lines 2-4. Paragraph [0018] of the specification states:
“FIG. 2 is a flow diagram of an example of a method 200 of providing the metadata to the radio broadcast receiver. At 205, an identification of an over-the-air radio broadcast is transmitted by the radio broadcast receiver to the service controller. The receiver is located remote from the service controller. For instance, the receiver may be mobile (e.g., the receiver may be an automotive receiver or included in a mobile phone). The identification can include data that indicates a frequency to which the receiver is tuned, or identifies a radio station to which the receiver is tuned. The identification information can be transmitted to the service controller using the intermediate communication platform 120 (emphasis added).”
Paragraph [0040] of the specification further states:
“In addition or as an alternative to the cloud-based ACR service, ACR can be performed by one or more radio broadcast receivers receiving the over-air-radio broadcast and the identification of the broadcast content resulting from the ACR is transmitted to the service application by the one or more receivers. The receivers may perform ACR on a digital radio signal from a digital radio broadcast. Metadata can be associated with the broadcast content, and the service application initiates transmission of the metadata to all the receivers tuned to the over-the-air radio broadcast. This can be viewed as ACR by "crowd sourcing" where the identification of content of the radio broadcast is received by the service application from multiple sources (emphasis added).”
While the specification clearly and explicitly discloses that identification of the over-the-air radio broadcast and identification of the content of the over-the-air radio broadcast may be received by the service controller/service application from one or more radio broadcast receivers, there is insufficient written description support in the specification for receiving URLs of Internet-streaming versions of over-the-air radio broadcasts from “the radio broadcast receiver and the other radio broadcast receivers remote from the service controller” as claimed.
Dependent Claims 7 and 8 are rejected for the reasons presented above with respect to rejected Claim 6 in view of their dependence thereon.

Claim 9 recites the limitation “wherein performing ACR includes at least one radio receiver of the other radio receivers performing ACR of the Internet-based streaming version of the over-the-air radio broadcast and the at least one radio receiver sending an identifier of content of the over-the-air radio broadcast to the service controller” in lines 1-4.
Paragraph [0040] of the specification states:
“In addition or as an alternative to the cloud-based ACR service, ACR can be performed by one or more radio broadcast receivers receiving the over-air-radio broadcast and the identification of the broadcast content resulting from the ACR is transmitted to the service application by the one or more receivers. The receivers may perform ACR on a digital radio signal from a digital radio broadcast. Metadata can be associated with the broadcast content, and the service application initiates transmission of the metadata to all the receivers tuned to the over-the-air radio broadcast. This can be viewed as ACR by "crowd sourcing" where the identification of content of the radio broadcast is received by the service application from multiple sources (emphasis added).”
While the specification clearly and explicitly discloses that the radio broadcast receivers receive the over-the-air radio broadcast and may perform ACR to identify the content of the over-the-air radio broadcast, there is nothing in the specification that suggests the broadcast receivers receive the “Internet-based streaming version of the over-the-air radio broadcast”, let alone perform ACR thereon. Therefore, there is insufficient written description support for the service application receiving “an identifier of content of the Internet-based streaming version of the over-the-air radio broadcast” as claimed.
The Examiner suggests amending Claim 9 to replace the term “the Internet-based streaming version of the over-the-air radio broadcast” with “the over-the-air radio broadcast” to overcome the rejection.

Insofar as it recites similar claim elements, Claim 18 is rejected for substantially the same reasons presented above with respect to Claim 6.
Dependent Claims 19 and 20 are rejected for the reasons presented above with respect to rejected Claim 18 in view of their dependence thereon.

Insofar as it recites similar claim elements, Claim 17 is rejected for substantially the same reasons presented above with respect to Claim 9.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) and 35 U.S.C. 112(a) set forth in this Office action and upon timely filing of a terminal disclaimer disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of issued U.S. Patents 10,574,373 B2 and 11,245,482 B2.

Request for Examiner Interview 
The Examiner respectfully requests an interview with the Applicant to discuss clarifications to the claims that would overcome the rejections under 35 U.S.C. 112(b) and 35 U.S.C. 112(a), presented supra, and other remaining issues with the present Application. The Examiner suggests filing USPTO form PTO/SB/439 “Authorization for Internet Communications” along with an Automated Interview Request (AIR) via EFS Web to expedite prosecution of this application.

Conclusion
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C MCBETH whose telephone number is (571)270-0495.  The examiner can normally be reached on Monday - Friday, 8:00AM - 4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C MCBETH/Examiner, Art Unit 2449                                                                                                                                                                                                        
/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449